Pratt, J
It is difficult to understand how the defendant even can think there is any merit in this appeal. The plaintiffs’ bill of particulars contains 51 items, and some of these comprise several deliveries, which would require an examination of the plaintiffs’ books of account, and oblige a jury, in order to do justice, to keep notes of the dates, amounts,tond prices of the articles delivered. Every item of plaintiffs’ account is put in issue by the answer, and will have to be proved upon the trial by reference to their books. It requires the citation of no authorities to show that this order falls directly within the provision of the Code of Civil Procedure authorizing a reference.
Order affirmed, with costs. All concur.